Citation Nr: 1809542	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right eye epiphora.

2.  Entitlement to an initial disability rating in excess of 10 percent for superficial peroneal nerve injury of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for residual right hip trochanteric pain syndrome due to an in-service right femur fracture.

4.  Entitlement to an initial disability rating in excess of 10 percent for residual right knee patellofemoral syndrome due to an in-service right femur fracture. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for right eye epiphora, evaluated at 10 percent disabling; granted service connection for a superficial peroneal nerve injury of the lower left extremity, evaluated at 10 percent disabling; and granted service connection for healed right distal femur fracture, evaluated as noncompensable.  The Veteran filed a timely notice of disagreement in October 2012.

In a February 2016 rating decision, during the pendency of the present appeal, the RO recharacterized the Veteran's service-connected healed right distal femur fracture as residual right hip trochanteric pain syndrome due to an in-service femur fracture and residual right knee patellofemoral syndrome due to an in-service femur fracture, and assigned a 10 percent disability rating for each from the date of the claim.  As these ratings do not represent a total grant of benefits sought on appeal, the claims for increased initial disability ratings remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record during the April 2017 Board hearing.  The Board has jurisdiction to consider the issue of TDIU as part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Thus, this issue has been added to the appeal and is addressed in the REMAND portion of the decision below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that initial disability ratings in excess of the ratings currently assigned are warranted for his service-connected right eye epiphora (hereinafter "right eye disability"), left lower extremity peroneal nerve injury, residual right hip trochanteric pain syndrome due to an in-service right femur fracture (hereinafter "right hip disability"), and residual right knee patellofemoral syndrome due to an in-service right femur fracture (hereinafter "right knee disability").  

In regards to the Veteran's right eye disability, a May 2011 VA examination report reflects that the Veteran reported increased headaches around the right eye and that the right eye had some sensitivity to tearing.  The examiner found that the Veteran's headaches were not part of the eye injury 22 years prior, but did not provide a basis or rationale for the opinion.  The Veteran was most recently afforded a VA examination in August 2015 and the examiner noted that the original injury was significant and that the white floater occasionally noted on the lateral aspect of the right eye should be rechecked if any different.  The examiner did not comment on the presence or absence of headaches.

In April 2017, the Veteran testified it seemed like the floater was getting worse and it gave him headaches more than it used to.  

As the Veteran has testified that his condition has worsened since his last VA examination, and neither VA examination addressed whether the Veteran's floater was causing headaches, the Board finds that a remand is warranted for a new VA examination and medical opinion.  

In regards to the Veteran's left lower extremity peroneal injury, the Veteran was last afforded a VA examination in April 2011.  In April 2017, the Veteran testified that the pain and stiffness associated with the disability had worsened.

In light of the approximately six years since the last VA examination, and the Veteran's testimony that his disability has worsened, the Board finds that a remand is warranted for a new VA examination to assess the current severity of the Veteran's left lower extremity peroneal nerve injury.

In regards to the Veteran's right hip and right knee disabilities, the Veteran was afforded VA examinations in August 2015.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  Additionally, in April 2017, the Veteran testified his disabilities had worsened as he continued to favor his left lower extremity peroneal nerve disability, thereby placing more stress on his right hip and knee. 

Therefore, the Board finds that a remand is warranted for a new VA examination to assess the current severity of the Veteran's right hip and right knee disabilities. 

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Veteran should be provided a notice letter and an application for entitlement to a TDIU.  

Finally, the Veteran states that he has continued to seek VA treatment.  However, the most recent VA treatment records associated with the Veteran's electronic claims file are dated in October 2015.  Therefore, prior to obtaining new VA examinations and medical opinions, any outstanding, pertinent VA outpatient treatment records and private treatment records identified by the Veteran should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA letter explaining how to establish entitlement to a TDIU.  Provide the Veteran a TDIU application, VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his TDIU claim.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since October 2015 and any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for VA examinations to assess the current severity of the Veteran's right hip, right knee, and left lower extremity peroneal nerve disabilities.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for VA examinations to assess the current severity of the Veteran's right eye disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings.

In assessing the severity of the Veteran's current right eye disability, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's headaches are a caused by or due to his service-connected right eye disability, to include floaters. 

If the examiner finds that the Veteran's headaches are not caused by the right eye disability, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected right eye disability, to include floaters.  If the examiner finds that the headaches are aggravated by the right eye disability, then he or she should quantify the degree of aggravation, if possible.  

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




